WALKER, Circuit Judge.
This writ of error presents for review a judgment dismissing a suit brought by the administratrix of the estate of Daniel Lebert, deceased, to recover damages for his death, alleged to have been caused in the Canal Zone by negligence attributable to the defendant in error. It is not necessary to decide whether the provisions of the Canal Zone law relied on in behalf of the plaintiff in error do or do not give a civil right of action for wrongfully causing the death of a human being. No provision of that law of which we are advised indicates that such a right of action is given to the personal representative of the deceased person.
The judgment is affirmed.